DETAILED ACTION
	Claims 1-6, 8, 10-15, 19-23 and 33 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 2, recites “other enzymes selected acyl transferases” that should be amended to “other enzymes selected from acyl transferases.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 609.01(n)(III) sets forth the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:

(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.

Claim 4 depends from claim 1 wherein claim 1 has been amended to require that the recited variant has at least 80% sequence identity to SEQ ID NO: 11.  Claim 1 as presented on 05/18/2020 did not require an embodiment variant to have any minimum sequence identity to any sequence or Sequence Identifier.  As such, further dependent claim 4 as presented on 05/18/2020 requiring “wherein said variant is derived from a parent or reference polypeptide with (i) 70% [or 100%] . . .  amino acid sequence identity to the amino acid sequence of SEQ ID NO: 11 or 13” was interpreted as required some conserved structure of SEQ ID NO: 11 or 13 as to be considered to be further limited of claim 1 as presented on claim 05/18/2020 although claim 4 is considered to recite a product by product.
Claim 1 has been newly amended to require the recited variant to have at least 80% sequence identity to SEQ ID NO: 11.  Embodiments of claims 1 and 4 are not required to be made by any specific process.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113(I).  
As such, although claim 4 recites that the variant be made from a parent or reference polypeptide having, for example, having 70% or 100% identity to SEQ ID NO: 11 or 13, claim 4 nevertheless does not require any embodiment to be made from any specific parent or reference polypeptide.  Since claim 1 from which claim 4 depends already requires that the variant has at least 80% to recited SEQ ID NO: 11, the further statements in claim 4 that variant embodiments of claim 1 be made from a specific parent or reference polypeptide does not specify a further limitation to the subject matter claimed in claim 1, since 1) although, as previously, the product-by-process features of claim 4 imply some minimal structural relationship between an embodiment variant and SEQ ID NO: 11 or 13, claim 1 already requires a minimal structural relationship between an embodiment variant and SEQ ID NO: 11 or 13 due recitation of a requirement for at least 80% identity to recited SEQ ID NO: 11, and 2) the product-by-process features of claim 4 do not otherwise require any further limitation to the variant recited in claim 1 including any requirement for a sequence identity greater than 80% to SEQ ID NO: 11.  Rather, the recitation of a parent or reference polypeptide with 70% sequence identity to SEQ ID NO: 11 or 13, suggests embodiments having less than 80% identity to SEQ ID NO: 11 as required by claim 1, which would be a failure to include every limitation of claim 1.  However, at a minimum claim 4 fails to set forth a further limitation of the subject matter of claim 1 as to not satisfy the requirements for proper dependency set forth in MPEP 609.01(n)(III).
This rejection is considered to be necessitated by applicants amendment to claim 1 requiring at least 80% identity to SEQ ID NO: 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-15, 19-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustinus et al. (U.S. 2008/0090747 A1).
As an initial matter, it is noted that position F128 of recited SEQ ID NO: 11 corresponds with position number 130 of recited SEQ ID NO: 17.
Augustinus et al., claim 1, teach:
1. A dishwashing composition comprising a modified subtilisin, wherein said subtilisin comprises at least one substitution in the sequence set forth in SEQ ID NO:2, wherein each position corresponds to a position of the amino acid sequence of the amino acid sequence of subtilisin BPN′, and wherein the substitutions are selected from the following positions: G118, S128, P129, S130, and S166.
As shown in Table 1 of Augustinus et al., position 130 according to BPN’ numbering is position S128 according to the numbering of SEQ ID NO: 2 of Augustinus et al.
“[T]he present invention provides dishwashing compositions comprising a modified subtilisin, wherein said subtilisin comprises at least one substitution in the sequence set forth in SEQ ID NO:2, wherein each position corresponds to a position of the amino acid sequence of the amino acid sequence of subtilisin BPN′.” Augustinus et al., para. [0011].
“The present invention provides mutant proteases that exhibit improved properties for application in dishware detergents. In some preferred embodiments, the mutant proteases have at least 70% homology with the amino acid sequence of PB92 serine protease [i.e. has proteolytic activity] having the following amino acid sequence: H2N-AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGISTHPDLNIRGGASFVPGEPSTQDG NGHGTHVAGTIAALNNSIGVLGVAPNAELYAVKVLGASGSGSVSSIAQGLEWAGNNGM HVANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSGAGSISYPARYANAMAVGATDQ NNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQKNPS WSNVQIRNHLKNTATSLGSTNLYGSGLVNAEAATR-COOH (SEQ ID NO:2).” Augustinus et al., para. [0007].
“The present invention provides methods and compositions for the production, screening and selection of mutant proteolytic enzymes derived from naturally produced bacterial serine proteases. Such mutants are, for example, those encoded by a gene derived from a wild-type gene of an alkalophilic Bacillus strain. In most preferred embodiments, the strain is PB92.” Augustinus et al., para. [0104].
“However, mutants derived from the alkalophilic Bacillus serine protease SAVINASE® are suitable. The present invention also finds use in the selection of modified proteases derived from proteases other than the serine proteases from alkalophilic Bacillus strains PB92. For example, the genes encoding the serine proteases of Bacillus subtilis, Bacillus amyloliquefaciens, and Bacillus licheniformis are known and can be used as targets for mutagenesis.”  Augustinus et al., para. [0105].
“In some embodiments, several mutations are combined, in order to increase the stability of a protease in detergent compositions. Several mutations that positively influence the wash of the same protease can be combined into a single mutant protease gene enabling production of possibly even further improved proteases (e.g., S126M, P127A, S128G, S160D and G116V, S126N, P127S, S128A, S160D; PB92 numbering).” Augustinus et al., para. [0124].
The above is considered to be an anticipatory disclosure of a protease/subtilisin variant being SEQ ID NO: 2 of Augustinus et al. with the substitution S128G wherein such position 128 corresponds with position 130 of recited SEQ ID NO: 17. An alignment between recited SEQ ID NO: 11 (Qy) and SEQ ID NO: 2 (Db) with substitution S128G is as follows:

    PNG
    media_image1.png
    487
    646
    media_image1.png
    Greyscale

	That is, 216 out of 269 amino acid residues match between recited SEQ ID NO: 11 and SEQ ID NO: 2 of Augustinus et al. or about 80.3% identity.  Such subtilisin variant is described as derived from SEQ ID NO: 2 of Augustinus et al. having at least 80% identity with recited SEQ ID NO: 11.
	Regarding claims 13-15, para. [0190], exemplifies a phosphate-containing detergent that contains fatty alcohol ethoxylate as a surfactant. “As used herein, “dishwashing composition” refers to all forms of compositions for cleaning dishware, including cutlery, including but not limited to granular and liquid forms.” Augustinus et al., para. [0093]. Regarding claim 23, a composition that is a “medical instrument cleaning” composition is interpreted as an intended use of such composition.  The dishwashing compositions described by Augustinus et al. are suitable for “cleaning dishware, including cutlery” (i.e. metal items), where a composition suitable for a use of cleaning cutlery is within the broadest reasonable interpretation of a composition suitable for cleaning similarly metallic medical instruments as to be a medical instrument cleaning composition.
	Regarding claims 19-22, Examples 1 and 2 of Augustinus et al. exemplify that that any protease/subtilisin is to be encoded in a nucleotide/nucleic acid or polynucleotide sequence as part of an expression vector and the expression vector transformed into a recombinant host cell such as a B. clausii host cell. “In some preferred embodiments, the protease gene is ligated into an appropriate expression plasmid [i.e. vector]. The cloned protease gene is then used to transform or transfect a host cell in order to express the protease gene. This plasmid may replicate in hosts in the sense that it contains the well-known elements necessary for plasmid replication or the plasmid may be designed to integrate into the host chromosome. The necessary elements are provided for efficient gene expression (e.g., a promoter operably linked to the gene of interest).” Augustinus et al., para. [0045].
Regarding claim 33, introducing a substitution S128G into the parent subtilisin sequence of SEQ ID NO: 2 of Augustinus et al. as discussed is considered to meet the features of claim 33.  “In some embodiments, several mutations are combined, in order to increase the stability of a protease in detergent compositions. Several mutations that positively influence the wash of the same protease can be combined into a single mutant protease gene enabling production of possibly even further improved proteases (e.g., S126M, P127A, S128G, S160D and G116V, S126N, P127S, S128A, S160D; PB92 numbering).” Augustinus et al., para. [0124].

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8, 10-15, 19-23 and 33 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustinus et al. as applied to claims 1-4, 10-15, 19-23 and 33 above, and further in view of Kolkman et al. (WO 2015/089447 A1).
The features of claims 1-4, 10-15, 19-23 and 33 taught by Augustinus et al. are discussed above. However, Augustinus et al. do not teach a subtilisin variant having at least 85% identity to recited SEQ ID NO: 11.
“The present invention provides mutant proteases that exhibit improved properties for application in dishware detergents. In some preferred embodiments, the mutant proteases have at least 70% homology with the amino acid sequence of PB92 serine protease [i.e. has proteolytic activity] having the following amino acid sequence:” of SEQ ID NO: 2 of Augustinus et al. Augustinus et al., para. [0007].
 “The present invention provides methods and compositions for the production, screening and selection of mutant proteolytic enzymes derived from naturally produced bacterial serine proteases. Such mutants are, for example, those encoded by a gene derived from a wild-type gene of an alkalophilic Bacillus strain. In most preferred embodiments, the strain is PB92.” Augustinus et al., para. [0104].
“However, mutants derived from the alkalophilic Bacillus serine protease SAVINASE® are suitable. The present invention also finds use in the selection of modified proteases derived from proteases other than the serine proteases from alkalophilic Bacillus strains PB92. For example, the genes encoding the serine proteases of Bacillus subtilis, Bacillus amyloliquefaciens, and Bacillus lichenifonnis are known and can be used as targets for mutagenesis.”  Augustinus et al., para. [0105].
“In some embodiments, several mutations are combined, in order to increase the stability of a protease in detergent compositions. Several mutations that positively influence the wash of the same protease can be combined into a single mutant protease gene enabling production of possibly even further improved proteases (e.g., S126M, P127A, S128G, S160D and G116V, S126N, P127S, S128A, S160D; PB92 numbering).” Augustinus et al., para. [0124].
In view of the above, Augustinus et al. teach that that the substitutions taught therein can be made to other bacterial serine proteases (other than SEQ ID NO: 2 of Augustinus et al.).  While in “most preferred embodiments, [the protease is from] the strain [being] PB92,” Augustinus et al. specifically suggest “selection of modified proteases derived from proteases other than the serine proteases from alkalophilic Bacillus strains PB92. For example, the genes encoding the serine proteases of Bacillus subtilis, Bacillus amyloliquefaciens, and Bacillus licheniformis are known and can be used as targets for mutagenesis” in addition to teaching a mutant protease having at least 70% identity to SEQ ID NO: 2 of Augustinus et al.
As such, at the time of filing, an ordinarily skilled artisan would have been motivated to apply the substitutions taught by Augustinus et al. to other serine proteases since Augustinus et al. directly suggest the same.
Kolkman et al., para. [003], teach that “Serine proteases are enzymes (EC No. 3.4.21) possessing an active site serine that initiates hydrolysis of peptide bonds of proteins. There are two broad categories of serine proteases, based on their structure: chymotrypsin-like (trypsin-like) and subtilisin-like. The prototypical subtilisin (EC No. 3.4.21.62) was initially obtained from B. subtilis. Subtilisins and their homologues are members of the S8 peptidase family of the MEROPS classification scheme. Members of family S8 have a catalytic triad in the order Asp, His and Ser in their amino acid sequence.” 
Kolkman et al. describe a subtilisin protease from Bacillus gibsonii having SEQ ID NO: 4 of Kolkman et al. that is identical to recited SEQ ID NO: 11 and suitable for use in automatic dishwashing detergent compositions.  See Kolkman et al., claims 1 and 5 and paras. [00116] and [00120]. “A structure based alignment (Figure 8A-B) of the amino acid sequences of the mature forms of the DSM 9728 (SEQ ID NO: 11), DSM 9731 (SEQ ID NO:23) and Bgi02446 (SEQ ID NO: 4) subtilisins with BPN' subtilisin from B. amyloliquefaciens (pdb entry 2STIJ, Carlsberg from B. licheniformis (pdb entry 1CSE), B. lentus subtilisin (pdb entry 1JEA), was performed.” Kolkman et al., paras. [0056] and [00280]. 
More specifically, Table 1 of Augustinus et al. teach that the substitutions expressed in the numbering of SEQ ID NO: 2 of Augustinus et al. (“PB92 numbering”) can be converted into “BPN’ numbering” as corresponding to specific positions of B. amyloliquifaciens BPN’ subtilisin by homology.  
Again, at the time of filing, an ordinarily skilled artisan would have been motivated to apply the substitutions taught by Augustinus et al. to other serine proteases since Augustinus et al. directly suggest the same.  While Augustinus et al. directly teach the subtilisins from Bacillus subtilis, Bacillus amyloliquefaciens, and Bacillus licheniformis, at the time of filing an ordinarily skilled artisan would have recognized such subtilisins as exemplary and that the “other” serine protease taught by Augustinus et al. can be any subtilisin similar to the PB92 subtilisin having SEQ ID NO: 2 of Augustinus et al.  In particular, the subtilisin having SEQ ID NO: 4 of Kolkman et al. (recited SEQ ID NO: 11) has about 80% sequence identity to SEQ ID NO: 2 of Augustinus et al., which is greater than the at least 70% homology with the amino acid sequence of PB92 serine protease specifically taught by Augustinus et al.  
That is, at the time of filing an ordinarily skilled artisan would have been motivated to apply the substitutions taught by Augustinus et al. (including substitution 128G according to PB92 numbering, 130G according to numbering of recited SEQ ID NO: 130) to other similar subtilisins taught in the prior art in view of Augustinus et al. directly teaching 1) that the subtilisin variant can have at least 70% homology to SEQ ID NO: 2 of Augustinus et al., and 2) that the substitutions taught therein can be applied to other subtilisin or Bacillus “proteases other than the serine proteases from alkalophilic Bacillus strains PB92.” In particular, the subtilisin having SEQ ID NO: 4 of Kolkman et al. has a high sequence identity of about 80% to SEQ ID NO: 2 of Augustinus et al. and is taught by Kolkman et al. to be appropriate for application to automatic dishwashing detergent.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to apply the substitutions taught by Augustinus et al. to the subtilisin having SEQ ID NO: 4 of Kolkman et al. (recited SEQ ID NO: 11), including substitution 128G according to PB92 numbering (130G according to numbering of recited SEQ ID NO: 17), with an expectation of inter alia improving stability taught by Augustinus et al. to be desirable for subtilisins included in dishwashing compositions.  The 269 amino acid residues of SEQ ID NO: 4 of Kolkman et al. (recited SEQ ID NO: 11) and SEQ ID NO: 2 of Augustinus et al. align such that position 128 of recited SEQ ID NO: 11 corresponds with position 128 of SEQ ID NO: 2 of Augustinus et al.
Regarding claims 6 and 8, “In each preferred embodiment herein, the mutant protease provides improved wash performance and/or improved stability as compared to wild-type PB92 protease.” Augustinus et al., par. [0007].  However, Augustinus et al. does not describe specific improved wash performance relative to a reference subtilisin having recited SEQ ID NO: 11.  Regardless, as discussed above, the cited prior art suggests making the substitution 128G (130G according to numbering of SEQ ID NO: 17) to a subtilisin comprising recited SEQ ID NO: 11 wherein the specification (Table 4, Bgi02446 variants) evidences that the same has improved cleaning performance or property including an egg stain cleaning performance index greater than 1 (specifically 1.8) compared to SEQ ID NO: 11. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." MPEP 2145(II).  Any improved cleaning performance or property of a subtilisin variant is due to its structure that naturally flows from following the suggestion of the prior art as discussed above.

Response to arguments
Applicant, in brief, states that claim 1 has been amended to recite the amino acid substitution 130G, which was previously recited as part of Markush group and not required by claim 1.  However, the rejections above are necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652   

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652